              Case 19-60025-lkg      Doc 21       Filed 03/04/19   Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                        )        In Proceedings
                                              )        Under Chapter 7
         SOUTHEASTERN ILLINOIS                )
         COUNSELING CENTERS INC,              )
                                              )        BK     19-60025
                        Debtor.               )

                    APPLICATION TO EMPLOY GEORGE B. KRUSE
                       AS ACCOUNTANT FOR THE TRUSTEE

         NOW COMES Robert T. Bruegge, Trustee of the above-captioned case, who

applies to the Court for authority to employ George B. Kruse as a professional, pursuant

to 11 U.S.C. § 327(a), and in support states as follows:

         1.     That on February 5, 2019, the Debtor filed for relief under Chapter 7 of

         the Bankruptcy Code.

         2.     That Robert T. Bruegge is the Chapter 7 Trustee appointed in this case.

         3.     That the Trustee desires to employ George B. Kruse as accountant for the

         Trustee.

         4.     That the professional services to be rendered are as follows:

                        Preparation of bankruptcy estate tax returns.

         5.     That the hourly rates charged by the applicant are as follows:

                George B. Kruse        $200.00
                Robin A. Kruse          $95.00

         plus out-of-pocket expenses, such as copies, postage, telephone, and travel. Rates

         are subject to change without notice. Applicant understands and agrees to keep

         detailed records of time and expenses.

         6. That George B. Kruse is experienced in the matters for which applicant is to
            Case 19-60025-lkg         Doc 21     Filed 03/04/19      Page 2 of 6




       be employed and is qualified to represent the Trustee.

       7.      That the Trustee believes it is in the best interests of the estate to employ

       the professional to perform the services set forth at the cost set forth because

       George B. Kruse is experienced with bankruptcy tax issues.

       8.      That the Trustee has read the professional’s Affidavit of Disinterest made

       pursuant to F.R.B.P. 2014 and to the best of the Trustee’s knowledge believes the

       Affidavit to be true and correct.

       9.      That no fees shall be paid to the said professional except upon proper

       application to and approval by the Court.

       WHEREFORE, the Trustee requests an Order authorizing the Trustee to employ

the above-referenced professional in accordance with the terms and provisions of this

Application. The Trustee does not intend to file a brief in connection with this

Application, but reserves the right to file a responsive brief, if necessary.

                                               ROBERT T. BRUEGGE, TRUSTEE,


                                               By: /s/ Robert T. Bruegge
                                               Robert T. Bruegge, Trustee
                                               130 North Main Street
                                               PO Box 510
                                               Edwardsville, IL 62025
                                               (618) 301-4878
                                               (888) 519-6101 fax
                                               rtbruegge@lawdept.net
Case 19-60025-lkg   Doc 21   Filed 03/04/19   Page 3 of 6
Case 19-60025-lkg   Doc 21   Filed 03/04/19   Page 4 of 6
Case 19-60025-lkg   Doc 21   Filed 03/04/19   Page 5 of 6
               Case 19-60025-lkg               Doc 21    Filed 03/04/19   Page 6 of 6




                            NOTICE OF ELECTRONIC FILING AND
                             CERTIFICATE OF SERVICE BY MAIL

STATE OF ILLINOIS                               )             BK     19-60025
                                                )       SS
CITY OF EDWARDSVILLE                            )             Chapter 7

           Krista Doiron, being duly sworn, deposes and says:
           Deponent is not a party to the action, is over 18 years of age, and resides in St. Clair
County, Illinois.
           On March 4, 2019, Deponent electronically filed with the Clerk of the U.S.
Bankruptcy Court the Application to Employ.
           The Deponent served electronically the Application to Employ to the following
parties:

U.S. Trustee                           Jay Howd

and served by mail to the following parties:

Southeastern Illinois Counseling Centers Inc
208 E Main St
Olney IL 62450

by depositing a true copy of same, enclosed in a postage paid properly addressed wrapper, in
a Edwardsville City Branch, official depository under the exclusive care and custody of the
United States Postal Service, within the State of Illinois.

                                                              By: /s/ Krista Doiron
